¶1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered the petition for review at its June 4, 2019, Motion Calendar. The Department unanimously agreed that in light of 2018 amendments to the statutes governing legal financial obligations and this court's decision in State of Washington v. David Angel Ramirez, 191 Wn.2d 732, 426 P.3d 714 (2018), the trial court may not require an indigent defendant to pay the $ 200 criminal filing fee. In addition, RCW 43.43.7541 precludes the imposition of the DNA collection fee if the defendant's DNA has already been collected in connection with a prior conviction. The Department therefore unanimously agreed that the petition for review should be granted as to the $ 200 filing fee issue and the DNA fee. The Department also unanimously agreed that the petition for review raises no other issue that merits this court's consideration.
¶2 IT IS ORDERED:
¶3 That the petition for review is granted only on the issue of the challenge to the legal financial obligations. In light of this Court's decision in State of Washington v. David Angel Ramirez, 191 Wn.2d 732, 426 P.3d 714 (2018), and the 2018 amendment to the legal financial obligations statutes, this case is remanded to the trial court to strike the requirement to pay the $ 200 criminal filing fee and to reconsider the imposition of the requirement to pay the DNA fee.
For the Court /s/ Fairhurst, C.J. CHIEF JUSTICE